Citation Nr: 1339278	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1976 and June 1979, and from February 1981 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the current appeal, and specifically in May 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for a mood disorder, to include as secondary to a service-connected disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, during his hearing, the Veteran testified that his service-connected disabilities had worsened since his last VA examination.  See May 2012 Hearing Transcript (T.), p. 7.  As such, the issues of entitlement to a higher evaluation for the service-connected residuals, low back injury with severe limitation of motion, disc bulging with spondylosis and spondylolisthesis, and persistent radicular symptoms (hereinafter referred to as low back disability), and entitlement to increased ratings for service-connected sciatica of the right and left lower extremities, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  He is presently service connected for the low back disability, rated as 60 percent disabling; sciatica of the left lower extremity, rated as 10 percent disabling; and sciatica of the right lower extremity, rated as 10 percent disabling.  His current combined rating for these service-connected disabilities is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

He was most recently afforded a VA examination in connection to his claim for a TDIU in December 2009.  On physical examination, the examiner described the Veteran's spine, limbs, posture, gait, curvature of the spine and rhythm of spinal motion to be within normal limits.  The Veteran was shown to have forward flexion to 40 degrees on active range of motion, and 95 degrees on passive range of motion.  According to the examiner, the Veteran was able to extend his cervical spine, but not his lumbar spine, on extension.  However, he had extension to 35 degrees during passive range of motion, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 40 degrees.  The examiner further observed no objective evidence of painful motion, spasm, weakness, or tenderness in the spine, or any postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  On neurological testing, the Veteran's motor strength was 5/5 throughout, and his deep tendon reflexes were 2/4 throughout bilaterally.  Although the Veteran exhibited decreased sensation to pinprick and light touch in the left L4 and L5 dermatomes, his sensory reflexes to vibration and double simultaneous extinction were shown to be intact.  Based on the clinical and electrodiagnostic findings, the examiner found no evidence of mononeuropathy, polyneuropathy, plexopathy or radiculopathy associated with the lower extremities.  Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with having lumbosacral "[a]nterolisthesis of L5 on S1 with possible lysis of the bilateral pars interarticularis", and "[m]ild/ moderate right sided foraminal stenosis at the L5-S1 level due to a mild broad disc osteophyte complex."  The examiner further concluded that the Veteran was able to secure and maintain employment in any capacity involving sedentary and light physical labor, but would be limited when it came to heavy physical labor, since he would require a lifting restriction.

During the May 2012 hearing, the Veteran asserted that he may have been fired from his last place of employment due to the fact that he had to take a number of days off from work for medical appointments.  See T., p. 5.  The Veteran also testified that he was still receiving treatment for his low back disability and lower extremities at the VA medical center (VAMC) in Cincinnati, Ohio.  According to the Veteran, his overall condition had deteriorated "dramatically" since the December 2009 VA examination.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been nearly four years since the Veteran's last VA examination and the Veteran's disabilities have reportedly worsened since this last examination, and given that the current severity of the Veteran's disabilities may affect whether or not he is entitled to a TDIU, the Board finds that further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request relevant records pertaining to treatment the Veteran has received for his low back disability and sciatica of the right and left lower extremities, from the VAMC in Cincinnati, Ohio, and the Dearborn Community-Based Outpatient Clinic (CBOC) in Dearborn, Michigan, from October 2011 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  The Veteran should be scheduled for a VA general examination at the Indianapolis VAMC or (if this is not possible) any VA medical facility closest to the Indianapolis VAMC.  The purpose of the examination is to determine the total effect of the Veteran's service-connected disabilities (residuals of low back injury; sciatica of the right lower extremity; and sciatica of the left lower extremity) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner(s) is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with the service-connected low back disability and service-connected neurological disorders should be noted in the examination report.  The examiner(s) should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities--particularly his low back disorder.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

